      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                         Civil Action No. 18-2552
                        Plaintiffs,

                   v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                        Defendants.


             PLAINTIFF C.K.’S MEMORANDUM OF LAW IN SUPPORT OF
                   MOTION TO PROCEED PSEUDONYMOUSLY
       NOW COMES Plaintiff C.K. (hereinafter “Movant”), by and through his undersigned

counsel, and respectfully submits this memorandum of law in support of his motion to proceed

pseudonymously, under his initials, in order to protect his identity from public disclosure.

                                         INTRODUCTION

       Movant, a transgender man born in Kansas and living in Oklahoma, is challenging the

constitutionality of the State of Kansas’ policy and practice of categorically barring transgender

persons from correcting the gender marker on their birth certificates (hereinafter, the “Birth

Certificate Policy”). The Movant lives a private life and the fact that he is transgender is not

publicly known, outside of a limited number of people, mostly close and personal relationships.

His identity and transgender status is not known by people in his workplace and larger
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 2 of 12




community. While he was able to correct his driver’s license and Social Security records to

accurately reflect his sex as male, Movant was forced to disclose his transgender status to limited

senior personnel at his employer, via his birth certificate, in order to secure that employment. It

is no secret that transgender persons have long been subject to discrimination, harassment, and

even violence on account of their transgender status. Moreover, a person’s transgender status

and medical condition are sensitive and highly personal information, the forcible disclosure of

which, as Movant alleges in this action, violates his constitutional right to privacy. Forcing

transgender people whose identity and transgender status are not publicly known, such as

Movant, to disclose their identities in public court records in order to vindicate their

constitutional rights, including their right to privacy, exposes them to very harms they seek to

remedy and prevent, and subjects them to significant harm, including stigmatization,

discrimination, harassment, and even violence.

       Accordingly, Movant respectfully asks this Court for permission to bring this action

using an assumed name, under his initials, for the purpose of protecting his identity from public

disclosure. Movant has no objection to providing his actual name to Defendants and the Court,

though Movant requests that the Court enter a protective order barring further dissemination of

his name and requiring that any documents containing his name be filed under seal. Finally, in

moving to proceed under a pseudonym and to seal any document revealing his true identity,

Movant does not intend to prevent the public from observing the proceedings or rulings of this

court, but only to prevent disclosure of his identity.

                                           ARGUMENT

       As a general matter, a complaint must state the names of all parties, Fed. R. Civ. P. 10(a),

however, “there may be exceptional circumstances warranting some form of anonymity in



                                                  2
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 3 of 12




judicial proceedings.” Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000). “The rule . . .

is that under appropriate circumstances anonymity may, as a matter of discretion, be permitted.”

James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). Indeed, while this Court has recognized that

“identifying a plaintiff only by a pseudonym is an unusual procedure,” it is to be allowed “where

there is an important privacy interest to be recognized,” and is “subject to a decision by the judge

as to the need for the cloak of anonymity.” Doe v. Haskell Indian Nations Univ., 266 F. Supp.

3d 1277, 1288 (D. Kan. July 18, 2017) (citing Lindsey v. Dayton-Hudson Corp., 592 F.2d 1118,

1125 (10th Cir. 1979)).    The Tenth Circuit has recognized that plaintiffs should be allowed to

proceed anonymously “where there are significant privacy interests or threats of physical harm

implicated by the disclosure of the plaintiff’s name.” M.M. v. Zavaras, 139 F.3d 789, 802 (10th

Cir. 1998).1

       The Court may use informed discretion to weigh a plaintiff’s “right to privacy against the

countervailing public interest in determining that the motion to proceed under a fictitious name

should be denied.” Zavaras, 139 F.3d at 803; see also James, 6 F.3d at 242. In evaluating a

request for anonymity, “the court should carefully review all the circumstances of a given case

and then decide whether the customary practice of disclosing the plaintiff’s identity should yield

to the plaintiff’s privacy concerns.” Pl. B v. Francis, 631 F.3d 1310, 1316 (11th Cir. 2011)

(citation and quotation omitted); see also Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004); Does

I thru XXIII v. Adv. Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000); James, 6 F.3d at 238;

Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981); S. Methodist Univ. Ass’n of Women Law

Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979). Cf. Femedeer, 227 F.3d at 1246



1
  The Supreme Court has implicitly endorsed the use of pseudonyms to protect plaintiffs’
privacy. See Roe v. Wade, 410 U.S. 113 (1973) (abortion); Doe v. Bolton, 410 U.S. 179 (1973)
(abortion); Poe v. Ullman, 367 U.S. 497 (1961) (birth control).
                                                 3
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 4 of 12




(noting that “it is proper to weigh the public interest in determining whether some form of

anonymity is warranted.”). Among the questions courts ask when analyzing a request to proceed

pseudonymously are: (1) whether the “injury litigated against would be incurred as a result of the

disclosure of the plaintiff’s identity,” M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998)

(citing Doe v. Frank, 951 F.2d 320 (11th Cir. 1992)); (2) whether the plaintiffs seeking

anonymity “[are] challenging the constitutional, statutory, or regulatory validity of government

activity,” Coe v. U.S. Dist. Court for Dist. of Colorado, 676 F.2d 411, 416 (10th Cir. 1982); (3)

whether they “involv[e] matters of a highly sensitive and personal nature,” Femedeer, 227 F.3d

at 1246; Zavaras, 139 F.3d at 803; or (4) whether identification creates a risk of real danger of

physical harm,” id.

       In addition, Federal Rule of Civil Procedure 26(c) specifically permits the court to “issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” upon motion of a party. The granting of a protective order under Rule 26(c)

requires a showing of good cause by the movant, which Plaintiff has shown here.

       A. Denial Of The Motion To Proceed Pseudonymously Would Cause The Injury
          This Litigation Challenging A Governmental Policy Seeks To Avoid.

       Movant is challenging a government activity. Specifically, Plaintiffs are challenging the

constitutionality of Kansas’s Birth Certificate Policy and its enforcement by Defendants, as well

as the burdens it places on the rights of transgender people. Moreover, one of Movant’s claims

is that Kansas’s Birth Certificate Policy impermissibly violates his right to privacy by forcing the

disclosure of his identity and transgender status. It would be paradoxical and unjust to require a

plaintiff to disclose in public the very information he seeks to prevent from disclosure through

this case. See Lindsey, 592 F.2d at 125 (explaining “if plaintiffs are required to reveal their

identity prior to the adjudication of the merits of their privacy claim, they will already have

                                                 4
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 5 of 12




sustained the injury which by this litigation they seek to avoid.” (citation omitted)); see also M.T.

v. Olathe Pub. Sch. USD 233, No. 17-2710-JAR-EB, 2018 WL 806210, at *3 (D. Kan. Feb. 9,

2018) (finding that the “real potential of additional psychological harm—one of the very injuries

litigated against—is enough to outweigh the public interest in disclosure” of the plaintiff’s

identity). “Justice should not carry such a high price.” Francis, 631 F.3d at 1319. The Court

should give due consideration to Movant’s concerns about being forced to maintain the suit in

his own name. Id.

       B. Denial Of The Motion To Proceed Pseudonymously Would Necessarily Require
          The Disclosure Of Highly Sensitive And Personal Information.

       Movant’s challenge to Kansas’s Birth Certificate Policy is based on the need to protect

him from the disclosure of highly personal and sensitive information, namely, Movant’s

transgender status and medical condition. Specifically, the disclosure of Movant’s identity

would mean the disclosure of his transgender status and diagnosis of gender dysphoria.

However, courts have recognized that a person’s transgender status is of an “excruciatingly

private and intimate nature” that “is really beyond debate” “for persons who wish to preserve

privacy in the matter.” Powell v. Schriver, 175 F.3d 107, 111 (2d Cir. 1999); see also Arroyo

Gonzalez v. Rossello Nevares, 305 F. Supp. 3d 327, 2018 WL 1896341, at *6 (D.P.R. Apr. 20,

2018) ( holding that “forced disclosure of a transgender person’s most private information,” that

being “their transgender status,” violates “their constitutional right to informational privacy”);

Love v. Johnson, 146 F. Supp. 3d 848, 856 (E.D. Mich. 2015) (finding that “requiring Plaintiffs

to disclose their transgender status . . . directly implicates their fundamental right of privacy.”),

reconsideration denied, No. 15-11834, 2016 WL 106612 (E.D. Mich. Jan. 10, 2016); K.L. v.

State, No. 3AN-11-05431 CI, 2012 WL 2685183, at *6 (Alaska Super. Ct. Mar. 12, 2012) (“The

Court agrees that one’s transgender[] status is private, sensitive personal information” and “is

                                                 5
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 6 of 12




entitled to protection.”). Simply put, one’s gender identity is “among the most intimate parts of

one’s life.” Doe v. Blue Cross & Blue Shield of Rhode Island, 794 F. Supp. 72, 74 (D.R.I. July 6,

1992).     “Disclosing that one is transgender involves a deep personal choice which the

government cannot compel, unless disclosure furthers a valid public interest.” Arroyo Gonzalez,

2018 WL 1896341, at *5.

         Recognizing the highly personal and sensitive nature of a person’s transgender status,

courts have routinely allowed transgender litigants to proceed under pseudonym. See, e.g.,

Arroyo Gonzalez, 305 F. Supp. 3d 327; F.V. v. Barron, 286 F. Supp. 3d 1131 (D. Idaho 2018);

Doe v. D.C., No. CV 13-878 (RDM), 2016 WL 6088262 (D.D.C. Oct. 18, 2016); Love, 146 F.

Supp. 3d 848; Doe v. United Consumer Fin. Servs., 2001 WL 34350174 (N.D. Ohio Nov. 9,

2001); Blue Cross, 794 F. Supp. at 74 (allowing transgender plaintiff to proceed

pseudonymously because “[a]s a transsexual, plaintiff’s privacy interest is both precious and

fragile, and this Court will not cavalierly permit its invasion.”); McClure v. Harris, 503 F. Supp.

409 (N.D.Cal. 1980), rev’d on other grounds, sub nom. Schweiker v. McClure, 456 U.S. 188

(1982); Doe v. McConn, 489 F. Supp. 76, 77 (S.D. Texas 1980); Doe v. Alexander, 510 F. Supp.

900 (D. Minn. 1981).

         Furthermore, Movant’s medical condition, gender dysphoria, would be released to the

public if this motion is not granted. “There is no dispute that confidential medical information is

entitled to constitutional privacy protection.” A.L.A. v. W. Valley City, 26 F.3d 989, 990 (10th

Cir. 1994).     Indeed, “[t]he Tenth Circuit Court of Appeals ‘has repeatedly interpreted the

Supreme Court’s decision in Whalen as creating a right to privacy in the non-disclosure of

personal information,’ including confidential medical information.” Royce v. Veteran Affairs

Reg’l Office, No. CIV.A. 08CV01993KMTK, 2009 WL 1904332, at *7 (D. Colo. July 1, 2009)



                                                6
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 7 of 12




(quoting Herring v. Keenan, 218 F.3d 1171, 1175 (10th Cir. 2000)); see also Herring, 218 F.3d

at 1175 (concluding plaintiff “alleged a violation of a constitutional right to privacy in the non-

disclosure of information regarding one’s HIV status by a government official”); cf. Doe v.

Hartford Life & Acc. Ins. Co., 237 F.R.D. 545, 549 (D.N.J. 2006) (noting that “many courts have

recognized pseudonym use” in cases involving mental health). Accordingly, a medical condition

such as gender dysphoria, which is highly private information, warrants protection from

disclosure.   See Powell, 175 F.3d at 112 (“transsexuals are among those who possess a

constitutional right to maintain medical confidentiality.”).

       Based on the above, the Court should find Movant’s privacy interest sufficient to proceed

anonymously.

       C. Disclosure Of Movant’s Identity Would Expose Him To Stigmatization,
          Discrimination, Harassment, And Violence.

       In addition, courts have recognized that real danger of physical harm is “an exceptional

circumstance warranting some form of anonymity in judicial proceedings.” Femedeer, 227 F.3d

at 1246; see Zavaras, 139 F.3d 803; see also Doe v. USD No. 237 Smith Ctr. Sch. Dist., No. 16-

CV-2801-JWL-TJJ, 2017 WL 3839416, at *11 (D. Kan. Sept. 1, 2017). Whereas the risk to

one’s personal or professional reputation may not constitute sufficient damage to permit a

plaintiff to proceed pseudonymously, see Lindsey, 592 F.2 at 1125, forced disclosure of a

person’s transgender status “exposes transgender individuals to a substantial risk of stigma,

discrimination, intimidation, violence, and danger.” Arroyo Gonzalez, 2018 WL 1896341, at *6;

see also F.V., 286 F. Supp. 3d at 1137 (“Transgender people who present mismatched

identification are verbally harassed, physically assaulted, denied service or benefits, or asked to

leave the premises.”). “The hostility and discrimination that transgender individuals face in our

society today is well documented.” Brocksmith v. United States, 99 A.3d 690, 698 n. 8 (D.C.

                                                 7
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 8 of 12




2014); see also Whitaker By Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d

1034, 1051 (7th Cir. 2017) (“There is no denying that transgender individuals face

discrimination, harassment, and violence because of their gender identity.”); Karnoski v. Trump,

No. 17-Civ-1297, 2018 WL 1784464, at *10 (W.D. Wash. Apr. 13, 2018) (“The history of

discrimination and systemic oppression of transgender people in this country is long and well-

recognized.”); Love, 146 F. Supp. 3d at 856 (noting “there is a great deal of animosity towards

the transgender community”); Adkins v. City of New York, 143 F. Supp. 3d 134, 139 (S.D.N.Y.

2015) (“Transgender people have suffered a history of persecution and discrimination . . . this is

not much in debate.” (citation omitted)).

       “Moreover, this history of persecution and discrimination is not yet history.” Adkins, 143

F. Supp. 3d at 139. A recent study revealed that nearly half (48%) of transgender people have

been denied equal treatment, verbally harassed, and/or physically attacked because of being

transgender. See James, S. E., et al., Nat’l Ctr. for Transgender Equality, The Report of the 2015

U.S. Transgender Survey (2016), at 198, available at https://goo.gl/jBze6c. Specifically, nearly

half (46%) of transgender people have been verbally harassed and almost one in ten (9%) have

been physically attacked because of being transgender. Id.

       These considerations are even more acute for transgender people in Kansas, or Oklahoma

like Movant. There is no question that transgender individuals in Kansas and Oklahoma face

high levels of discrimination, harassment, and violence. For example, 24% of Kansan and 36%

of Oklahoman transgender people who have shown an identity document with a name or gender

that did not match their gender presentation report having been verbally harassed, denied benefits

or service, asked to leave, or assaulted. See Nat’l Ctr. for Transgender Equality, 2015 U.S.

Transgender Survey: Kansas State Report (2017), at 3, available at https://goo.gl/MS7sNZ; see



                                                8
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 9 of 12




Nat’l Ctr. for Transgender Equality, 2015 U.S. Transgender Survey: Oklahoma State Report

(2017), at 3, available at https://goo.gl/zTXGrC. Additionally, in 2016 alone, the Kansas City

Anti-Violence Project, an organization that works with LGBT people experiencing intimate

partner and hate violence in the Kansas City metropolitan region, supported 34 people who

experienced anti-transgender bias.     Nat’l Coal. of Anti-Violence Programs, Lesbian, Gay,

Bisexual, Transgender, Queer, and HIV-Affected Hate Violence in 2016 (2016), at 48-49,

available at https://goo.gl/t7HSG4.

          Thus, because of the stigma placed upon transgender individuals and the real risks of

discrimination, harassment, and violence transgender people face on account of their transgender

status, courts have allowed transgender plaintiffs to proceed under pseudonyms. See, e.g., Blue

Cross, 794 F. Supp. at 74 (noting that “in this era of seemingly increased societal intolerance,”

the court “will not strip plaintiff of the cloak of privacy which shields him from the

stigmatization he might otherwise endure”); In re E.P.L., 891 N.Y.S.2d 619, 621 (Sup. Ct. 2009)

(shielding the publication of a transgender individual’s name in seeking a court order regarding a

name change based upon his “right to feel threatened for his personal safety in the event his

transgender status is made public”). Indeed, the “most compelling situations involve matters

which are highly sensitive, such as social stigmatization, real danger of physical harm, or where

the injury litigated against would occur as a result of the disclosure of the plaintiff’s identity.”

Blue Cross, 794 F. Supp. at 74. In this case, the Movant has alleged that he fears he will be

subjected to discrimination, harassment, and violence should his transgender status become

publicly known. Based on the above, Movant’s fears are reasonable and the harm threatened is

severe.




                                                 9
     Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 10 of 12




       Movant’s fears are based on the widespread misunderstanding of, and hostility towards,

transgender persons, which has resulted in discrimination and harassment, as well as the

prevalence of violence against transgender individuals.            The threat of physical harm to

transgender individuals due to the disclosure of their transgender status is real. As one court

recognized, “there exist numerous documented instances of those targeted for violence based on

their . . . gender identity.” In re E.P.L., 891 N.Y.S.2d at 621.

       As such, this Court should grant Movant’s request because otherwise there is a strong

likelihood that he would be subjected to discrimination, harassment, and violence.



       D. The Public Interest Counsels In Favor Of Granting Movant’s Request To
          Proceed Pseudonymously.

       The protection of constitutional rights and liberties is of the utmost public interest, and

lawsuits seeking to vindicate and protect those rights serve the public. The “ultimate test” to

determine whether a plaintiff may proceed anonymously is “whether the plaintiff has a

substantial privacy right which outweighs the ‘customary and constitutionally-embedded

presumption of openness in judicial proceedings.’” Roe v. Catholic Health Initiatives Colorado,

No. 11-CV-02179-WYD-KMT, 2012 WL 12840, at *5 (D. Colo. Jan. 4, 2012). Movant simply

seeks to vindicate and protect his constitutional rights and liberties, which apply to all persons in

Kansas. Forcing an individual to disclose the very information the disclosure of which he argues

would violate his constitutional right to privacy would dissuade other similarly situated

individuals from bringing forth such claims and encourage the violation of the fundamental right

to privacy. Cf. Doe v. Stand. Ins. Co., No. 1:15-CV-00105-GZA, 2015 WL 5778566, at *3 (D.

Me. Oct. 2, 2015) (“To deny Plaintiff’s request under the circumstances of this case might not




                                                 10
     Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 11 of 12




only prevent Plaintiff from proceeding on her claim, but might also discourage others . . . from

asserting their claims.”).

       Movant does not seek to restrict the public’s right to access the materials, proceedings,

and court rulings in this case. Movant’s request is narrowly tailored to prevent the disclosure of

his identity. “Particularly when the public will have access to the facts relevant to the parties’

arguments and the Court’s ultimate decision in the case, an order permitting Plaintiff to proceed

under a pseudonym will not unreasonably interfere with the public’s interest in access to judicial

records and will promote the public’s interest” by protecting everyone’s constitutional rights.

Stand. Ins. Co., 2015 WL 5778566, at *3.

       Thus, “[t]he public also has an interest in seeing this case decided on the merits” and

permitting Movant to proceed pseudonymously “will serve the public’s interest in this lawsuit by

enabling [the claims he presents] to go forward.” Adv. Textile Corp., 214 F.3d at 1073.

       E. Granting Movant’s Request Would Cause No Prejudice To Defendants.

       Movant does not seek to withhold his identity from Defendants or the Court, but only to

proceed pseudonymously, under his initials, and to prevent disclosure of his identity in public

documents.     Allowing Movant to proceed under a pseudonym under the aforementioned

conditions will not prejudice Defendants; Defendants will know Movant’s true identity, will

have full discovery rights as the case progresses, and will only be barred from using or disclosing

Movant’s name to the public or outside the litigation. See Doe v. Porter, 370 F.3d 558, 560-61

(6th Cir. 2004); Doe v. United Services Life Ins. Co., 123 F.R.D. 437, 439 (S.D.N.Y. 1988); see

also USD No. 237 Smith Ctr. Sch. Dist., 2017 WL 3839416, at *11. “[I]t is unclear how [the

Court’s grant of the requested relief] would . . . hinder[] [Defendants’] preparation” of the case,




                                                11
      Case 2:18-cv-02552-DDC-KGG Document 5 Filed 10/15/18 Page 12 of 12




as Defendants here would still be able “to obtain all the necessary information to address” the

issues in this case without public disclosure of Movant’s name. Porter, 370 F.3d at 561.

                                           CONCLUSION

        Because the risks associated with the disclosure of Movant’s identity are real and

substantial, and Movant should not be required to risk exacerbating the very harms he is

attempting to prevent in an effort to enforce his rights, a protective order is necessary to prevent

the Movant from being subjected to revealing sensitive personal and medical information,

harassment, discrimination, or physical harm. Such an order would not compromise Defendants’

ability to conduct their defense. For these and the foregoing reasons, Movant respectfully

requests the Court to grant this motion to proceed pseudonymously under his initials.

        Dated on this 15th day of October, 2018.

Respectfully submitted,

 /s/ James D. Lawrence         __                   /s/ Omar Gonzalez-Pagan
James D. Lawrence (Bar No. 22565)                  Omar Gonzalez-Pagan*
BRYAN CAVE LEIGHTON PAISNER LLP                    LAMBDA LEGAL DEFENSE AND
One Kansas City Place                                      EDUCATION FUND, INC.
1200 Main Street, Suite 3800                       120 Wall Street, 19th Floor
Kansas City, Missouri 64105                        New York, New York 10005
t: (816) 374-3378 | f: (816) 855-3378              t: (212) 809-8585 | f: (212) 809-0055
jdlawrence@bclplaw.com                             ogonzalez-pagan@lambdalegal.org

Katherine A. Keating*                              Kara N. Ingelhart*
BRYAN CAVE LEIGHTON PAISNER LLP                    LAMBDA LEGAL DEFENSE AND
Three Embarcadero Center, 7th Floor                        EDUCATION FUND, INC.
San Francisco, California 94111                    105 West Adams Street, Suite 2600
t: (415) 268-1972 | f: (415) 430-4372              Chicago, Illinois 60603
katherine.keating@bclplaw.com                      t: (312) 663-4413 | f: (312) 663-4307
                                                   kingelhart@lambdalegal.org

                                        Attorneys for Plaintiffs
* Application for admission pro hac vice forthcoming.




                                                  12
